Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 1 of 7 PageID 341




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                      Case No. 6:06-cr-22-Orl-22LRH

JASON E. MADOW

        UNITED STATES’ RESPONSE IN OPPOSITION TO MADOW’S
     PROPOSED ARREARAGE PLAN IN LIEU OF A WAGE GARNISHMENT

       The United States opposes Jason Madow’s request to pay his arrears over 36

months and then resume $100 monthly payments in lieu of a wage garnishment,

Doc. 106. Accepting his proposal would violate the obligations owed to the victim.

In light of the Defendant’s current financial resources, the garnishment is an

appropriate and meaningful repayment plan. In support thereof, the United States

submits the following Memorandum of Law.

                            MEMORANDUM OF LAW

I.     Background

       Madow failed to make approximately 81 of his monthly payments after

termination of his supervised release in May 2012. Furthermore, at sentencing, he

was ordered to make a partial lump-sum payment of $10,000 immediately, which he

never made. Doc. 47 at p.5. Because he failed to make the $10,000 lump-sum

payment and missed 81 monthly payments, his total arrearage is approximately

$18,100.

       Contrary to his assertions, Madow was not cooperative in paying his
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 2 of 7 PageID 342




restitution debt until the United States sought to garnish his wages. Doc. 103 at 2. He

refused to submit a Financial Disclosure Statement on two occasions. Id. After his

refusal to complete the financial disclosures, this office scheduled a debtor’s exam in

November 2020 to directly inquire as to Madow’s current financial resources.

Madow dialed into the telephonic conference but refused to answer any questions.

He has provided nothing to support his statement that his arrears for over 7 years

was “not willful, just not knowing.” See Doc. 106 at 1.

      In an attempt to avoid the wage garnishment, Madow’s current proposal boils

down to a request that he make a temporary payment of $325 per month ($225 to

catch-up on arrearage for his 81 missed payments and $100 to stay current) for 36

months, and then pay only $100 per month. (This is not including the $10,000 he

was ordered to pay immediately at the time of sentencing). His proposal does not

meet the requirements of the Mandatory Victims Restitution Act (MVRA) or the

Crime Victims Rights Act (CVRA), and fails to take into account his current ability

to pay his restitution. Based on his offer to repay his arrearage over 36 months, it is

undisputed that Madow can afford $325 monthly payments. As such, there is no

grounds to then allow him to pay only $100 after the 36 month period. In fact, his

current income supports an even greater payment, which is the relief requested in the

United States’ application for a writ of garnishment—setting a specific percentage of

his income that will automatically be applied to his restitution debt.


                                            2
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 3 of 7 PageID 343




II.    Legal Argument

       A.     The MVRA imposes a duty to collect restitution for victims; payment
              plans should repay the debt as quickly as possible.

       Madow’s request conflicts with the MVRA, which requires that the United

States aggressively enforce restitution orders, and that a payment plan should be

made for the shortest time of repayment based on the circumstances.

       The MVRA makes the Attorney General responsible for collecting restitution.

18 U.S.C. § 3612(c); see also United States v. Phillips, 303 F.3d 548, 550-551 (5th Cir.

2002) (reviewing the legislative history and concluding that “Congress directed the

attorney general to aggressively enforce restitution orders with the ‘inten[t] that the

Department [of Justice] would commit the resources necessary to ensure that the

rights of victims are enforced.”). In enacting the CVRA, Congress imposed an

affirmative duty on Department of Justice employees to use their “best efforts to see

that crime victims” are accorded their rights, including their right to “full and timely”

restitution. 18 U.S.C. § 3771(a)(6), (c). And, the CVRA further provides that the

court “shall ensure” that crime victims are afforded their rights. 18 U.S.C. § 3771(b).

       Payment plans should be for the shortest time in which the payment of the

debt can reasonably be made. See 18 U.S.C. § 3572(d)(2) (“[T]he length of time over

which scheduled payments will be made shall be set by the court, but shall be the

shortest time in which full payment can reasonably be made.”) Madow’s debt will

expire on June 19, 2029. Under his request, he will only pay an additional $18,200

                                            3
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 4 of 7 PageID 344




toward his judgment. However, he has the ability to pay closer to $84,048. The

MVRA and the CVRA require that he pay restitution to the best of his financial

ability. There is no basis to justify allowing Madow to make nominal payments in

lieu of the wage garnishment when he has the ability to pay significantly more. That

the victim will not be fully compensated is irrelevant.

      B.       Madow’s changed economic circumstances affect his ability to pay.

      At the time of sentencing, this Court set a $100 payment plan for Madow

upon his release from prison, which was reasonable and consistent with his limited

means at that time. Madow was unemployed and about to serve 41 months in

prison. He is in a substantially different financial position now, earning

approximately $4,375.00 per month. Because he is making more, he should be

paying more toward his restitution debt.

      Under the MVRA, this Court may “adjust the payment schedule … as the

interests of justice require,” if there has been “any material change in the defendant’s

economic circumstances that might affect the defendant’s ability to pay restitution.”

18 U.S.C. § 3664(k); see United States v. Gilmartin, 803 F. App’x 538, 539 (2d Cir.

2020); United States v. Grant, 235 F.3d 95, 100 (2d Cir. 2000). To determine whether

there has been a “material change,” the court engages in “an objective comparison of

a defendant’s financial condition before and after a sentence is imposed.” Grant, 235

F.3d at 100.

      Madow earns approximately $4,375.00 per month. He cannot dispute that he
                                           4
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 5 of 7 PageID 345




has a greater ability to pay now than upon his release from prison. His proposal for

“catching up” on his seven year arrearage and then resume making $100 monthly

payments does not take into account his current ability to pay. It is unreasonable in

light of his current income. His request to resume nominal payments once his debt is

“current,” ignores the applicable law. In contrast, the wage garnishment sought by

the United States properly takes into account his current income. It will result in

forcing Madow to pay his restitution debt at the percentage of his income that

Congress deemed appropriate.

      C.       The Garnishment is properly sought in this case.

      Under the Federal Debt Collection Practices Act, the United States has the

right—and statutory obligation to collect on behalf of victims—25% of Madow’s

disposable earnings. See 18 U.S.C. § 3613 and 28 U.S.C. §§ 3002, 3202, and 3205. A

wage garnishment would allow approximately $824.00 per month be paid to

Madow’s victim.

      Garnishment is the most reasonable remedy available in order to comply with

the mandates of the MVRA and CVRA in light of both Madow’s changed financial

ability to pay and his refusal to voluntarily disclose his financial ability to pay. He

has demonstrated his intent to avoid meaningful repayment to his victim. The

garnishment sought is the most appropriate method to collect his restitution and

uphold the duties of the MVRA and CVRA to afford full and timely restitution to the

victim of his offense.
                                            5
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 6 of 7 PageID 346




III.   Conclusion

       For the reasons stated above, this Court should deny Madow’s request for a

nominal payment plan in lieu of garnishment, Doc 106.

                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney

                                By:    s/ Julie A. Simonsen
                                       JULIE A. SIMONSEN
                                       Assistant United States Attorney
                                       Florida Bar Number 70647
                                       Financial Litigation Unit
                                       400 North Tampa Street, Suite 3200
                                       Tampa, FL 33602
                                       Telephone: (813) 274-6065
                                       Facsimile: (813) 274-6247
                                       E-mail: FLUDocket.mailbox@usdoj.gov




                                         6
Case 6:06-cr-00022-ACC-LRH Document 111 Filed 01/12/21 Page 7 of 7 PageID 347




                            CERTIFICATE OF SERVICE

          I hereby certify that on January 12, 2021, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to all parties of record.

                                              s/ Julie A. Simonsen
                                              Assistant United States Attorney
